DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-6 and 8-13 remain pending. 
(b) Claims 7 is canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 03/12/2021 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a location module configured to select,” as recited in claim 12.

Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
 Claim 8, the term “the weather” lacks antecedent basis. The Examiner cannot find any previous indication of “a weather.”
(b) Regarding Claim 8, the term “the time of day” lacks antecedent basis. The Examiner cannot find any previous indication of “a time of day.”
(c) Regarding Claim 10, the term “the behavior” lacks antecedent basis. The Examiner cannot find any previous indication of “a behavior.”
(d) Regarding Claim 10, the term “the behavior” lacks antecedent basis. The Examiner cannot find any previous indication of “a behavior.”
(e) Regarding Claim 10, the term “the comparison of the second value” lacks antecedent basis. The Examiner cannot find any previous indication of “a comparison of the second value.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme U.S. P.G. Publication 2016/0093210 (hereinafter, Bonhomme), in view Lee et al. U.S. P.G. Publication 2005/0149261 (hereinafter, Lee).
Regarding Claim 1, Bonhomme teaches a method, comprising: 
-selecting a first location from a set of locations (selecting a first location (e.g., upcoming location for a current vehicle, Bonhomme, Paragraphs 0030-0032 and Figures 6 and 7); 
-analysing, by a processor, data collected from a first vehicle located within a first distance of the first location (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A and 4); 
-generating a first value representative of a first performance parameter of the first vehicle (generating a value (i.e., first value) for a specific type of hazard detected (e.g., flat tire events), this is representative of the overall performance of the first vehicle to operate safely in a first location, Bonhomme, Paragraph 0026 and Figure 4); 
-generating a second value representative of a second performance parameter of the first vehicle (generating a value (i.e., second value) for a specific type of hazard detected (e.g., collision or impact events), this is representative of the overall performance of the first vehicle to operate safely in a first location, Bonhomme, Paragraph 0026 and Figure 4); 
-comparing at least one of the first and second values with a first threshold (comparing the first values recorded (e.g., flat tires event) and the second values recorded (e.g., collision or impact events) to a threshold number, Bonhomme, Paragraph 0026 and Figure 4); and 
-when one of the first and second values is greater than the first threshold, issuing a safety alert (when the detected first and second values (e.g., flat tires event and collision or impact events) exceed a threshold number then issuing a warning to the driver of the vehicle, Bonhomme, Paragraphs 0026, 0027, and 0028 and Figures 4-5), 
-wherein selecting the first location from the set of locations comprises: 
-analysing, by a processor, location data collected from a monitoring service of a computing system, the location data comprising a set of location data points (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, this data can be data of multiple location data points (see specifically road segment index), Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A-2B and 4); 
-generating, for each location data point of the set of location data points in the location data, a location value representative of a first location parameter of the location data (generating, for each location (e.g., location data point set by GPS) a location value (i.e., Road Segment Index is a value such as 1001) representative of a desired location (i.e., a first location), Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A-2B and 4); …
	Bonhomme does not teach the method to include comparing each location value with a first location threshold to determine the set of location data points that have a location value greater than, or less than, the first location threshold; and selecting one of the location data points that has a location value greater than, or less than, the first location threshold as the first location.
	Lee teaches comparing a location value with a threshold value (i.e., DOP) of the same location (Lee, Paragraph 0054 and Figure 2). Moreover, Lee teaches determining if the location value is more than the threshold value then selecting the location value rather than the threshold value (Lee, Paragraph 0054 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Bonhomme to include comparing each location value with a first location threshold to determine the set of location data points that have a location value greater than, or less than, the first location threshold; and selecting one of the location data points that has a location value 
	It would have been obvious because comparing the location value to that of a threshold value ensures increased location accuracy (Lee, Paragraphs 0023 and Abstract).
Regarding Claim 2, Bonhomme, as modified, teaches the method of claim 1, wherein at least one of the first and second performance parameters is at least one of: 
-a brake pedal pressure of the first vehicle (brake pedal sensor, Bonhomme, Paragraph 0016), a speed of the first vehicle (speed of a first vehicle within a location, Bonhomme, Paragraphs 0025 and 0028 and Figure 3), a speed of an engine of the first vehicle, a steering wheel angle of the first vehicle, an accelerator pressure of the first vehicle (accelerator pedal sensor, Bonhomme, Paragraph 0016), a rate of change of the-3-41484098.1U.S. Patent Application No. TBDFiled: September 11, 2019 PRELIMINARY AMENDMENTsteering wheel angle of the first vehicle, a state of at least one indicator of the first vehicle, a gear of the first vehicle, and/or a first vehicle type (a vehicle type is a parameter (e.g., reduce speed suggested for a semi-truck for safety in a mountain area), Bonhomme, Paragraphs 0017 and 0028 and Figure 3).
Regarding Claim 3, Bonhomme, as modified, teaches the method of claim 1, further comprising: assigning a level of traffic safety to the first location (assigning a safety level for vehicles (i.e., traffic safety) for a location (e.g., do not drive above 30 MPH), Bonhomme, Paragraphs 0025 and 0028 and Figure 3).
Regarding Claim 4, Bonhomme, as modified, teaches the method of claim 1, further comprising: storing the first location in a database (storing the location into a database (e.g., memory or server), Bonhomme, Paragraphs 0014-0017)
Regarding Claim 5, Bonhomme, as modified, teaches the method of claim 1, wherein the safety alert is issued in real- time or near real-time (providing a safety warning in real-time or near-real time (i.e., continuously updated), Bonhomme, Paragraph 0028 and Figure 3).
Regarding Claim 6, Bonhomme, as modified, teaches the method of claim 1, wherein the safety alert is issued to a driver of the first vehicle, or is issued at a location remote from the first vehicle (providing a safety warning to the driver, Bonhomme, Paragraph 0028 and Figure 3).
Regarding Claim 8, Bonhomme, as modified, teaches the method of claim 1 wherein the first location parameter is at least one of: a number of traffic accidents that have occurred at each location data point (detecting a number of traffic accidents at a location, Bonhomme, Paragraph 0030), an average severity of the traffic accidents that have occurred at that location data point, traffic data at that location data point, the weather at that location data point (weather at a location, Bonhomme, Paragraph 0029), the time of day (time at a location, Bonhomme, Paragraphs 0029-0030), a road surface at that location data point.
Regarding Claim 9, Bonhomme, as modified, teaches the method of claim 8, further comprising: 
-generating, for each location data point in the location data, a plurality of values, wherein each one of the plurality of values is representative of a location parameter of the location data, the location value being one of the plurality (generating values (i.e., first value and second value) for a specific type of hazard detected (e.g., flat tire events and collision or impact events), Bonhomme, Paragraph 0026 and Figure 4); and 
-comparing each one of the plurality of values to a respective threshold (comparing the first values recorded (e.g., flat tires event) and the second values recorded (e.g., collision or impact events) to a threshold number based on the location, Bonhomme, Paragraph 0026 and Figure 4); and wherein selecting the first location is based on the comparison (the location is based upon the comparison, Bonhomme, Paragraphs 0026 and 0015 and Figure 4).
Regarding Claim 11, Bonhomme, as modified, teaches the method of claim 1, further comprising: analysing, by a processor, data collected from a second vehicle located within a third distance of the first location (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A and 4); generating a third value representative of a third performance parameter of the second vehicle (generating a value (i.e., third value) for a specific type of hazard detected (e.g., flat tire events), this is representative of the overall performance of a vehicle to operate safely in a first location, Bonhomme, Paragraph 0026 and Figure 4); comparing the third value with a second threshold (comparing the values recorded (e.g., flat tires event) to a threshold number, Bonhomme, Paragraph 0026 and Figure 4); and, when the third value is greater than the second threshold, issuing an alert (when the detected value (e.g., flat tires event or collision or impact events) exceed a threshold number then issuing a warning to the driver of the vehicle, Bonhomme, Paragraphs 0026, 0027, and 0028 and Figures 4-5).
Regarding Claim 12, Bonhomme, as modified, teaches a processing apparatus comprising: 
-a location module configured to select a first location from a set of locations (selecting a first location (e.g., upcoming location for a current vehicle, Bonhomme, Paragraphs 0030-0032 and Figures 6 and 7); 
-a processor configured to analyse data collected from a first vehicle located within a first distance of the first location (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A and 4); 
-an analytics module configured to:
(1) generate a first value representative of a first performance parameter of the first vehicle (generating a value (i.e., first value) for a specific type of hazard detected (e.g., flat tire events), this is representative of the overall performance of the first vehicle to operate safely in a first location, Bonhomme, Paragraph 0026 and Figure 4) and a second value representative of a second performance parameter of the first vehicle (generating a value (i.e., second value) for a specific type of hazard detected (e.g., collision or impact events), this is representative of the overall performance of the first vehicle to operate safely in a first location, Bonhomme, Paragraph 0026 and Figure 4),
(comparing the first values recorded (e.g., flat tires event) and the second values recorded (e.g., collision or impact events) to a threshold number, Bonhomme, Paragraph 0026 and Figure 4);, and 
(3) issue an alert when the first value is greater than the first threshold (when the detected first and second values (e.g., flat tires event and collision or impact events) exceed a threshold number then issuing a warning to the driver of the vehicle, Bonhomme, Paragraphs 0026, 0027, and 0028 and Figures 4-5) wherein, to select the first location from the set of locations (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, this data can be data of multiple location data points (see specifically road segment index), Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A-2B and 4), the location module is configured to: 
-analyse location data collected from a monitoring service of a computing system, the location data comprising a set of location data point (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, this data can be data of multiple location data points (see specifically road segment index), Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A-2B and 4s; 
-generate, for each location data point in the location data, a location value representative of a first location parameter of the location data (generating, for each location (e.g., location data point set by GPS) a location value (i.e., Road Segment Index is a value such as 1001) representative of a desired location (i.e., a first location), Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A-2B and 4);  -5- 4 1484098. 1U.S. Patent Application No. TBD Filed: September 11, 2019 PRELIMINARY AMENDMENT 
Bonhomme does not teach the apparatus to include compar[ing] each location value with a first location threshold to determine the set of location data points that have a location value greater than, or less than, the first location threshold; and select[ing] one of the location data points that has a location value greater than, or less than, the first location threshold as the first location.
	Lee teaches comparing a location value with a threshold value (i.e., DOP) of the same location (Lee, Paragraph 0054 and Figure 2). Moreover, Lee teaches determining if the location value is more than the threshold value then selecting the location value rather than the threshold value (Lee, Paragraph 0054 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Bonhomme to include compar[ing] each location value with a first location threshold to determine the set of location data points that have a location value greater than, or less than, the first location threshold; and select[ing] one of the location data points that has a location value greater than, or less than, the first location threshold as the first location as taught by Lee.
	It would have been obvious because comparing the location value to that of a threshold value ensures increased location accuracy (Lee, Paragraphs 0023 and Abstract)
Regarding Claim 13, Bonhomme, as modified, teaches a non-transitory machine-readable storage medium, encoded with instructions executable by a processor, the machine-readable storage medium comprising instructions to cause the processor (memory and processor for executing instructions, Bonhomme, Paragraph 0012) to: 
-select a first location from a set of locations (selecting a first location (e.g., upcoming location for a current vehicle, Bonhomme, Paragraphs 0030-0032 and Figures 6 and 7); 
-analyse data collected from a first vehicle located within a first distance of the first location (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A and 4); 
-generate a first value representative of a first performance parameter of the first vehicle (generating a value (i.e., first value) for a specific type of hazard detected (e.g., flat tire events), this is representative of the overall performance of the first vehicle to operate safely in a first location, Bonhomme, Paragraph 0026 and Figure 4); 
-generate a second value representative of a second performance parameter of the first vehicle (generating a value (i.e., second value) for a specific type of hazard detected (e.g., collision or impact events), this is representative of the overall performance of the first vehicle to operate safely in a first location, Bonhomme, Paragraph 0026 and Figure 4); and 
compare at least one of the first and second values with a first threshold (comparing the first values recorded (e.g., flat tires event) and the second values recorded (e.g., collision or impact events) to a threshold number, Bonhomme, Paragraph 0026 and Figure 4); and when one of the first and second values is greater than the first threshold, issue a safety alert, wherein selecting the first location from the set of locations (when the detected first and second values (e.g., flat tires event and collision or impact events) exceed a threshold number then issuing a warning to the driver of the vehicle, Bonhomme, Paragraphs 0026, 0027, and 0028 and Figures 4-5) comprises: 
-analyse location data collected from a monitoring service of a computing system, the location data comprising a set of location data points (gathering and analyzing data collected from a vehicle within an area of a first location, moreover the first vehicle shares information to a server, wherein the server also gathers and analyzes data, this data can be data of multiple location data points (see specifically road segment index), Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A-2B and 4); 
-generate, for each location data point of the set of location data points in the location data, a location value representative of a first location parameter of the location data (generating, for each location (e.g., location data point set by GPS) a location value (i.e., Road Segment Index is a value such as 1001) representative of a desired location (i.e., a first location), Bonhomme, Paragraphs 0014-0017 and 0026-0027 and Figure 1A-2B and 4), 
comparing each location value with a first location threshold to determine the set of location data points that have a location value greater than, or less than, the first location threshold; and selecting one of the location data points that has a location value greater than, or less than, the first location threshold as the first location.
	Lee teaches comparing a location value with a threshold value (i.e., DOP) of the same location (Lee, Paragraph 0054 and Figure 2). Moreover, Lee teaches determining if the location value is more than the threshold value then selecting the location value rather than the threshold value (Lee, Paragraph 0054 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Bonhomme to include comparing each location value with a first location threshold to determine the set of location data points that have a location value greater than, or less than, the first location threshold; and selecting one of the location data points that has a location value greater than, or less than, the first location threshold as the first location as taught by Lee.
	It would have been obvious because comparing the location value to that of a threshold value ensures increased location accuracy (Lee, Paragraphs 0023 and Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme U.S. P.G. Publication 2016/0093210 (hereinafter, Bonhomme), in view Lee et al. U.S. P.G. Publication 2005/0149261 (hereinafter, Lee), in further view of Caminiti et al. U.S. P.G. Publication 20130253816 (hereinafter, Caminiti).
Regarding Claim 10, Bonhomme, as modified, teaches the method of claim 1, wherein the first threshold is based on at least one of the behaviour of at least one vehicle within a second distance of the first vehicle (monitoring the behavior of a driver near the first vehicle and having a threshold value to warn other drivers (e.g., abrupt maneuver), Bonhomme, Paragraph 0020 and Figure 2B) … and wherein the alert is issued based on the comparison of the second value (issue a warning to the driver, Bonhomme, Paragraph 0020).
	Bonhomme does not teach the method to include the behaviour of at least one pedestrian within a third distance of the first vehicle.
	Caminiti teaches determining and storing a pedestrian behavior within a distance of a vehicle (Caminiti, Paragraph 0033).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Bonhomme to include  the behaviour of at least one pedestrian within a third distance of the first vehicle as taught by Caminiti.
	It would have been obvious because determining a pedestrian’s behavior allows for a vehicle to determine the potential pathway of a pedestrian and potentially avoid hitting said pedestrian in a street or crosswalk (Caminiti, Paragraph 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RACHID BENDIDI/Primary Examiner, Art Unit 3667